Citation Nr: 1000255	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-00 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1997 to March 2001.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In November 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
entitlement to service connection for a back disability.   

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a currently 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).

The Veteran has presented evidence of a current back 
disability and evidence of treatment for back pain in 
service.  Therefore, upon remand, he should be afforded with 
a compensation and pension examination to determine the 
nature and etiology of any back disability he may have.  


Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate examination at the Kansas 
City VA Medical Center, if possible, to 
determine the nature and etiology of 
any current back disability he may 
have.  The claims file and a copy of 
this remand must be made available to 
and reviewed by the examiner prior to 
the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.

The examiner should specifically state 
what back disability the Veteran is 
diagnosed with, if any, and whether or 
not that back disability is at least as 
likely as not (i.e., probability of 50 
percent) etiologically related to the 
Veteran's period of active military 
service.  If the examiner is unable to 
give such an opinion without resorting 
to mere speculation, the examiner 
should state so and give the reasons 
why he or she cannot give such an 
opinion.   

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


